Name: Council Regulation (EC) No 2678/98 of 10 December 1998 amending Regulation (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  competition;  trade;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities12. 12. 98 L 337/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2678/98 of 10 December 1998 amending Regulation (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), (hereinafter referred to as the basic anti- dumping Regulation'), and in particular Article 8(9) and Article 9 thereof, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community (2) (hereinafter referred to as the basic anti- subsidies Regulation'), and in particular Article 13(9) and Article 15 thereof, Having regard to the proposal submitted by the Commis- sion after consulting the Advisory Committee, Whereas: A. PROVISIONAL MEASURES (1) In the framework of the anti-subsidy and anti- dumping investigations initiated by two separate notices published in the Offical Journal of the European Communities (3), the Commission accepted, by Decision 97/634/EC (4), undertaking offered by the Kingdom of Norway and by 190 Norwegian exporters. (2) In monitoring the reports received for the fourth quarter of 1997, it appeared that three Norwegian exporters  Icelandic Freezing Plants Norway AS, Incofood AS, and Ma-vo Norge AS  had made sales on the Community market below the minimum price stipulated in the undertaking and were therefore in breach of their obligations under the undertaking. When given the possibility to correct any possible clerical mistakes, one company made submissions showing that it had so far been reporting to the Commission sales to its related companies in the Community, instead of its resales to the first independent buyer, as required under the terms of the undertaking. These sales to related companies represented the overwhelming majority of total export sales of the product concerned to the Community made by this company. (3) Consequently, the Commission, by Regulation (EC) No 1789/98 (5), hereinafter referred to as the provi- sional duty Regulation', imposed provisional anti- dumping and countervailing duties on imports of farmed Atlantic salmon falling within CN codes ex 0302 12 00, ex 0304 10 13, ex 0303 22 00 and ex 0304 20 13 originating in Norway and exported by the three companies mentioned above. By the same Regulation, the Commission removed the com- panies concerned from the Annex to Decision 97/ 634/EC listing the companies from which under- takings were accepted. B. SUBSEQUENT PROCEDURE (4) Immediately after the imposition of the provisional duties, these three Norwegian companies received disclosure in writing of the essential facts and considerations, on the basis of which these provi- sional duties were imposed. (1) OJ L 56, 6. 3. 1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30. 4. 1998, p. 18). (2) OJ L 288, 21. 10. 1997, p. 1. (3) OJ C 235, 31. 8. 1996, p. 18, and OJ C 235, 31. 8. 1996, p. 20. (4) OJ L 267, 30. 9. 1997, p. 81. Decision as last amended by Regulation (EC) No 2249/98 (OJ L 282, 20. 10. 1998, p. 57). (5) OJ L 228, 15. 8. 1998, p. 4. EN Official Journal of the European Communities 12. 12. 98L 337/2 (5) One company did not submit any comments further to the Commissions disclosure document. Furthermore, the company had previously informed the Commission that on 1 January 1998 it had returned its export licence issued by the Norwegian authorities. (6) Within the time limit set in the provisional duty Regulation, the other two companies submitted comments in writing and were granted a hearing. (7) Subsequent to the written submissions received, the Commission sought and examined all information it deemed necessary for the purpose of a definitive determination on the apparent violations. (8) As regards the company having reported sales to its related parties, this further examination confirmed the provisional findings set out in recital 11 of the provisional duty Regulation. Indeed, it was estab- lished that almost the totality of the transactions reported for the fourth quarter of 1997 as well as those included in the quarterly reports submitted for the third quarter of 1997, and the first and second quarter of 1998 within the given deadlines were in fact sales to related companies in the Community and not to independent parties, it being the latter which should have been reported, in accordance with the clear terms of the under- taking. In reaction to the disclosure document sent after the provisional duties were imposed, the company claimed that it had only made a reporting error and on 15 September 1998 sent the Commis- sion new reports for the third and fourth quarters of 1997 and for the first and second quarters of 1998. In addition, the company contended that the sales to first independent customers reported in the revised reports respected the minimum price provi- sion. Thus, it was alleged no injury was caused to the Community industry. (9) In its undertaking, the company undertook to send the Commission, within the given deadlines, a confidential report of all sales transactions to the first unrelated customers in the Community. Furthermore, the undertaking stipulates that failure to submit the quarterly report as required within the prescribed time limits shall be considered a violation of the undertaking, except in cases of force majeure. Despite these clear terms, of which the company was fully aware, it only reported transfer sales, within the given deadlines, and thus violated its reporting obligation. Indeed, transfer sales do not allow any conclusions to be reached on the actual sales prices charged to first unrelated customers, and thus do not enable the Commission to monitor the undertaking. (10) In view of the fact that the non-compliance with the explicit reporting obligations must be construed as a breach of the undertaking, in accordance with Article 8(7) of the basic anti- dumping Regulation and Article 13(7) of the basic Anti-subsidies Regulation, it is not considered necessary to establish whether actual sales price levels infringed the minimum price provision set in the undertaking. Indeed, this could only have shown that, in addition to having breached the undertaking by reporting in a way which prevents its effective monitoring by the Commission, the minimum price set therein might have not been respected. (11) The third company admitted that it had made a sale below the minimum price stipulated by the undertaking, this transaction representing the totality of sales of the presentation in question. However, the exporter claimed that for this transac- tion, which was admitted to be a special sale intended to be made with no profit, the minimum price would have been respected if unforeseen transport arrangements had not resulted in an unexpectedly low sales price. It was claimed that the goods were shipped through a border point different from the one foreseen by the company, and that they were shipped on a partial instead of a full truck load, the higher transport costs thus incurred thereby increasing the deduction per kilo for transport costs within the Community made from the delivered duty paid (DDP) price to the first independent customer, in order to obtain the Community border price. Quite apart from the difficulty of verifying such hypothetical arguments, which were only gradually put forward in the course of successive explana- tions, the breach seems to result from the fact that the sale was planned too close to the minimum price level, not even yielding any profit. Given the clear terms of the minimum price obligation in the undertaking, which include the deduction for direct selling expenses in case of DDP sales, it is incumbent upon the company to make sure that the minimum price is respected regardless of whether favourable transport arrangements can be made, or otherwise. C. DEFINITIVE MEASURES (12) The interested parties were informed of the essen- tial facts and considerations, on the basis of which it was intended to confirm the withdrawal of the Commissions acceptance of their undertaking and to recommend the imposition of definitive anti- dumping and countervailing duties and the defin- itive collection of the amounts secured by way of EN Official Journal of the European Communities12. 12. 98 L 337/3 provisional duties. The parties were also granted a period, within which to make representations subsequent to this disclosure. (13) After having duly considered the comments submitted, it is concluded that definitive anti- dumping and countervailing duties should be imposed on imports of farmed Atlantic salmon originating in Norway and exported by the com- panies listed in Annex I. (14) The investigations which led to the undertakings were concluded by a final determination as to dumping and injury by Regulation (EC) No 1890/ 97 (1), and by a final determination as to subsidisa- tion and injury by Regulation (EC) No 1891/97 (2). Therefore in accordance with Article 8(9) of the basic anti-dumping Regulation and Article 13(9) of the basic anti-subsidies Regulation, the rate of the definitive duties for the three Norwegian com- panies should be fixed at the level of the duties established in those two Regulations. D. DEFINITIVE COLLECTION OF PROVI- SIONAL DUTIES (15) A breach of the undertaking has been established in relation to the three exporters listed in Annex I to this Regulation. Therefore, it is considered necessary that the amounts secured by way of provisional anti-dumping and countervailing duties be definitively collected at the level of the defin- itive duties. E. UPDATING OF THE LIST OF EXPORTERS EXEMPTED FROM ANTI-DUMPING AND COUNTERVAILING DUTIES (16) The Annexes to Regulation (EC) No 1890/97 and Regulation (EC) No 1891/97 exempting the parties listed therein from the duty, should be amended to remove that exemption from the three companies listed in Annex I to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. The Annex to Regulation (EC) No 1890/97 is hereby replaced by Annex II to this Regulation. 2. The Annex to Regulation (EC) No 1891/97 is hereby replaced by Annex II to this Regulation. Article 2 The amounts secured by way of the provisional anti- dumping and countervailing duties imposed by Regula- tion (EC) No 1126/98 in relation to farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (Taric code: 0302 12 00 *19), ex 0304 10 13 (Taric code: 0304 10 13 *19), ex 0303 22 00 (Taric code: 0303 22 00 *19) and ex 0304 20 13 (Taric code: 0304 20 13 *19) originating in Norway and exported by the companies listed in Annex I to this Regulation shall be definitively collected. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 December 1998. For the Council The President W. SCHÃ SSEL (1) OJ L 267, 30. 9. 1997, p. 1. Regulation as last amended by Regulation (EC) No 2052/98 (OJ L 264, 29. 9. 1998, p. 17). (2) OJ L 267, 30. 9. 1997, p, 19. Regulation as last amended by Regulation (EC) No 2052/98 (OJ L 264, 29. 9. 1998, p. 17). EN Official Journal of the European Communities 12. 12. 98L 337/4 UT No Company Taric additional code ANNEX I LIST OF COMPANIES SUBJECT TO DEFINITIVE ANTI-DUMPING AND COUNTER- VAILING DUTIES 68 Icelandic Freezing Plants N. AS 8165 70 Incofood AS 8172 89 Ma-vo Norge AS 8190 EN Official Journal of the European Communities12. 12. 98 L 337/5 UT No Company name Taric additional code ANNEX II LIST OF COMPANIES BENEFITING FROM UNDERTAKINGS 1 A. Ãvreskotnes AS 8095 3 Agnefest Seafood 8325 5 AlsvÃ ¥g 8098 7 Aqua Export A/S 8100 8 Aqua Partner A/S 8101 11 Arctic Group International 8109 13 Artic Superior A/S 8111 14 Arne Mathiesen A/S 8112 15 A/S Aalesundfisk 8113 16 A/S Austevoll Fiskeindustri 8114 17 A/S Keco 8115 20 A/S Refsnes Fiskeindustri 8118 21 A/S West Fish Ltd 8119 22 Astor A/S 8120 23 Atlantic King Stranda A/S 8121 24 Atlantic Seafood A/S 8122 26 Borkowski &amp; Rosnes A/S 8124 27 BrÃ ¸drene Aasjord A/S 8125 28 BrÃ ¸drene Eilertsen A/S 8126 30 BrÃ ¸drene RemÃ ¸ AS 8128 31 Christiansen Partner A/S 8129 32 Clipper Seafood A/A 8130 33 Coast Seafood A/S 8131 35 Dafjord Laks A/S 8133 36 Delfa Norge A/S 8134 39 Domstein Salmon A/S 8136 41 Ecco Fisk &amp; Delikatesse 8138 42 Edvard Johnson A/S 8139 43 Eurolaks AS 8140 44 Euronor AS 8141 46 Fiskeforsyningen AS 8143 47 Fjord Aqua Group AS 8144 48 Fjord Trading Ltd AS 8145 49 Fonn Egersund AS 8146 50 Fossen AS 8147 51 Fresh Atlantic AS 8148 52 Fresh Marine Company AS 8149 53 Fryseriet AS 8150 58 Grieg Seafood AS 8300 60 Haafa fisk AS 8302 61 Hallvard LerÃ ¸y AS 8303 62 HerÃ ¸y Filetfabrikk AS 8304 64 Hirsholm Norge AS 8306 65 Hitramat &amp; Delikatesse AS 8154 66 Hydro Seafood Sales AS 8159 EN Official Journal of the European Communities 12. 12. 98L 337/6 UT No Company name Taric additional code 67 Hydrotech-gruppen AS 8428 72 Inter Sea AS 8174 75 Janas AS 8177 76 Joh. H. Pettersen AS 8178 77 Johan J. Helland AS 8179 79 Karsten J. Ellingsen AS 8181 80 Kr. Kleiven &amp; Co. AS 8182 82 Labeyrie Norge AS 8184 83 Lafjord Group AS 8185 84 Langfjord Laks AS 8186 85 Leica Fiskeprodukter 8187 86 Leonhard Products AS 8423 87 Lofoten Seafood Export AS 8188 88 Lorentz A. Lossius AS 8189 90 Marex AS 8326 92 Marine Seafood AS 8196 93 Marstein Seafood AS 8197 96 Memo Food AS 8200 98 Midsundfisk AS 8202 99 Myre SjÃ ¸mat AS 8203 100 Naco Trading AS 8206 101 Namdal Salmon AS 8207 104 NergÃ ¥rd AS 8210 105 Nils Williksen AS 8211 107 Nisja Trading AS 8213 108 Nor-Food AS 8214 111 Nordic Group ASA 8217 112 Nordreisa Laks AS 8218 113 Norexport AS 8223 114 Norfi Produkter AS 8227 115 Norfood Group AS 8228 116 Norfra Eksport AS 8229 117 NorMan Trading Ltd AS 8230 119 Norsk Akvakultur AS 8232 120 Norsk SjÃ ¸mat AS 8233 121 Northern Seafood AS 8307 122 Nortrade AS 8308 123 Norway Royal Salmon Sales AS 8309 124 Norway Royal Salmon AS 8312 126 Norway Seafoods ASA 8314 128 Norwell AS 8316 129 Notfisk Arctic AS 8234 130 Nova Sea AS 8235 134 Ok-Fish Kvalheim AS 8239 137 Pan Fish Sales AS 8242 140 Polar Seafood Norway AS 8247 141 Prilam NorvÃ ¨ge AS 8248 142 Pundslett Fisk 8251 143 Roger AS 8253 144 Rolf Olsen Seafood AS 8254 EN Official Journal of the European Communities12. 12. 98 L 337/7 UT No Company name Taric additional code 145 Ryfisk AS 8256 146 RÃ ¸rvik Fisk- og fiskematforretning AS 8257 147 Saga Lax Norge AS 8258 148 Saga Lax Nord A/S 8259 149 Salomega AS 8260 151 Sangoltgruppa AS 8262 153 Scanfood AS 8264 154 Sea Eagle Group AS 8265 155 Sea Star International AS 8266 156 Sea-Bell AS 8267 157 Seaco AS 8268 158 Seacom AS 8269 159 Seacom Nord AS 8270 160 Seafood Farmers of Norway Ltd AS 8271 161 Seanor AS 8272 162 Sekkingstad AS 8273 164 Sirena Norway AS 8275 165 Kinn Salmon AS 8276 166 Skarpsno Mat 8277 167 SL Fjordgruppen AS 8278 168 SMP Marine Produkter AS 8279 171 Stavanger RÃ ¸keri AS 8282 172 Stjernelaks AS 8283 174 Stolt Sea Farm AS 8285 175 Storm Company AS 8286 176 Superior AS 8287 177 Svenodak AS 8288 178 Terra Seafood AS 8289 180 Timar Seafood AS 8294 182 Torris Products Ltd AS 8298 183 Troll Salmon AS 8317 187 Vie de France Norway AS 8321 188 Vikenco AS 8322 189 Wannebo International AS 8323 190 West Fish Norwegian Salmon AS 8324 191 Nor-Fa Food AS 8102